Citation Nr: 0832409	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-07 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than January 22, 
1998, for the award of service connection for osteoarthritis 
of the right hip.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
April 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted an effective date of January 22, 1998, for the 
award of service connection for osteoarthritis of the right 
hip.


FINDINGS OF FACT

1.  An original claim for pain in the right hip was first 
filed on January 22, 1998.

2.  In a March 2003 rating decision, the RO granted service 
connection for osteoarthritis of the right hip and assigned 
an effective date of June 12, 2000.  The veteran perfected an 
appeal to the Board for an earlier effective date.  

3.  At a December 2004 Board hearing, the veteran testified 
that he would be satisfied with an effective date of January 
1998, for the award of service connection for osteoarthritis 
of the right hip.  The Board remanded this claim in February 
2005.

4.  In a VA Form 21-4138, Statement in Support of Claim, 
received in February 2005, the veteran stated he was seeking 
a retroactive date of January 22, 1998-the date of his 
original claim.

5.  In a November 2005 rating decision, the RO granted an 
effective date of January 22, 1998, for the award of service 
connection for osteoarthritis of the right hip.  In the 
decision, VA informed the veteran that this was a complete 
grant of benefits.

6.  In a February 2006 decision, the Board found that the 
November 2005 rating decision was a complete grant of the 
earlier effective date claim and determined that the issue 
was no longer before the Board.  

7.  The veteran's freestanding claim for an earlier effective 
date is barred.

8.  An effective date earlier than January 22, 1998, is 
legally precluded in this case, as there was no claim filed 
prior to January 22, 1998.


CONCLUSIONS OF LAW

1.  The February 2006 Board decision is final, and the 
current appeal provides no basis to assume jurisdiction of a 
claim of entitlement to an effective date prior to January 
22, 1998, for the award of service connection for 
osteoarthritis of the right hip.  38 U.S.C.A. §§ 5103, 
5103A(f), 5108, 7104(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
20.1100 (2007).

2.  The criteria for dismissal of an appeal due to the 
failure to allege a specific error of fact or law in the 
determination being appealed have been met.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. §§ 20.200, 20.201.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As will be discussed in more detail below, the VCAA is not 
applicable to the veteran's appeal.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
lack of legal merit).  Therefore, further discussion of the 
VCAA is not warranted.

Analysis

The veteran claims entitlement to an effective date earlier 
than January 22, 1998 for the award of service connection for 
osteoarthritis of the right hip.

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a) (West 2002).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later date.  38 
C.F.R. § 3.400(a) (2007).

When the Board adjudicates a claim, the decision on that 
claim becomes final unless the Chairman determines that 
reconsideration is warranted, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 
C.F.R. § 20.1100 (2007).

A March 2003 rating decision awarded service connection for 
osteoarthritis of the right hip, effective June 12, 2000.  In 
May 2003, the veteran submitted a notice of disagreement 
regarding the effective date assigned, arguing that he 
warranted an effective date going back to 1995.  

At a December 2004 hearing before the Board, the veteran 
indicated he was seeking an effective date of January 1998 
for the award of service connection for osteoarthritis of the 
right hip.  See Transcript, pages 6-7.  In a VA Form 21-4138, 
received in February 2005, the veteran stated he was seeking 
a retroactive date of January 22, 1998-the date of his 
original claim.

In a November 2005 rating decision, the RO granted an 
effective date of January 22, 1998, for the award of service 
connection for osteoarthritis of the right hip.  In the 
decision, the RO stated, "THIS IS CONSIDERED A COMPLETE 
GRANT FOR THE ISSUE[] OF AN EARLIER EFFECTIVE DATE[]."  
(Capitals and bold in original.)  The veteran was notified of 
this decision and provided a copy of the rating decision at 
that time.  The notification letter informed the veteran that 
if he disagreed with the decision, he could submit a notice 
of disagreement within one year of the notification.

In February 2006, the Board issued a decision on other 
matters.  Significantly, the Board also stated the following 
in the Introduction:

In November 2005, the RO granted the 
veteran an earlier effective date 
(January 22, 1998) for the award of 
service connection for degenerative joint 
disease of the [right] hip.  Given that 
the veteran indicated in a February 2005 
statement that he was only seeking an 
effective date back to January 22, 1998, 
the November 2005 RO decision is 
considered a complete grant of the 
earlier effective date and this issue is 
no longer before the Board.

In October 2006, the veteran submitted a VA Form 21-4138 
stating he disagreed with the November 2005 rating decision 
and alleged the actual date of his original claim was in 
1995.  The RO provided the veteran with a statement of the 
case, and he perfected his appeal.

The Board has carefully reviewed the evidence of record and 
finds that the veteran's October 2006 "notice of 
disagreement" is a "freestanding" claim for an earlier 
effective date.

When the RO granted the benefit sought-here, an effective 
date of January 22, 1998, for the award of service connection 
for osteoarthritis of the right hip-that was a total grant 
of the benefits sought.  The Board was correct in its 
February 2006 decision that the issue of entitlement to an 
earlier effective date was no longer before the Board.  The 
February 2006 Board decision is final.  38 U.S.C.A. § 7104.  
The finality of the February 2006 Board decision can be 
overcome only by a request for a revision based on clear and 
unmistakable error (CUE).  The veteran has made no allegation 
of CUE.  His subsequent challenge to the effective date of 
the award of service connection for osteoarthritis of the 
right hip is barred.  Rudd v. Nicholson, 20 Vet. App. 296, 
300 (2006) (freestanding claim for earlier effective dates 
vitiates the rule of finality).

In Rudd, the United States Court of Appeals for Veterans 
Claims, held that the proper disposition of a free-standing 
claim for an earlier effective date claim was dismissal.  Id.  
The Board is authorized to dismiss any appeal that fails to 
allege an error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 
C.F.R. § 20.302.  Accordingly, this appeal is dismissed.

As there was no additional benefit claimed, VA should not 
have advised the in November 2005 veteran that he could 
appeal VA's grant of the exact benefit claimed.  However, 
"[e]rroneous advice given by a government employee cannot be 
used to estop the government from denying benefits."  
McTighe v. Brown, 7 Vet. App. 29, 30 (1994), relying upon OPM 
v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 
(1990).

Finally, the Board notes that the veteran's original claim 
for service connection for a right hip disability was first 
received on January 22, 1998.  An original claim is defined 
as, "An initial formal application on a form prescribed by 
the Secretary [of VA]."  38 C.F.R. § 3.160(b) (2007).  In 
other words, it is the very first claim that a veteran files 
with VA.  An effective date cannot be earlier than the date 
of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The veteran's allegation of having submitted a prior claim is 
not remotely substantiated by the evidence in the claims 
file.  The first document filed in the claims file is the 
January 1998 VA Form 21-526, Veteran's Application for 
Compensation or Pension.  In that application, when asked if 
he had previously filed a claim for any benefit with VA, the 
veteran checked, "None."  The veteran is attempting to 
obtain an effective date earlier than the date of claim, 
which is legally precluded.  Id.; Sabonis, 6 Vet. App. at 
38 C.F.R. § 4.30.




ORDER

The appeal is dismissed.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


